UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDED FORM 10-Q/A Amendment No. 4 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30th, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17304 Cistera Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 91-1944887 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6509 Windcrest Drive, Suite 160, Plano, Texas 75024 (Address of principal executive offices) (Zip Code) 972-381-4699 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of November 19th, 2009, 17,423,410 shares of the registrant’s stock, $0.001 par value per share, were outstanding. 1 CISTERA NETWORKS, INC & SUBSIDIARY TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets — September 30, 2009 (unaudited) (Unreviewed) and March 31, 2009 (audited) (restated) 5 Consolidated Statements of Operations — For the three months ended September 30, 2009 and 2008 (unaudited) (Unreviewed) (restated) 6 Consolidated Statements of Operations — For the six months ended September 30, 2009 and 2008 (unaudited) (Unreviewed) 7 Consolidated Statements of Stockholders’ Deficit — September 30, 2009 (unaudited) (Unreviewed) and March 31, 2009 (audited) (restated) 8 Consolidated Statements of Cash Flows — For the six months ended September 30, 2009 and 2008 (unaudited) (Unreviewed) 9 Notes to Consolidated Financial Statements (unaudited) (Unreviewed) 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Controls and Procedures 29 PART II: OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 2 EXPLANATORY NOTES Amendment No.4 to the Quarterly Report on Form 10-Q (the “Report”) for the fiscal quarter ended September30, 2009 is filed for the purpose of amending the report as “not-reviewed”. On April 7th the SEC provided a letter of comment stating that the existing Independent Certified Accountant used to review the report is not a member of the PCOAB. Subsequently the Company appointed Robison, Hill & Company as the company’s independent accountants to review the report. Amendment No. 3 to the Quarterly Report on Form 10-Q (the “Report”) for the fiscal quarter ended September 30, 2009 is filed for the purpose of amending the Section 302 Certifications, filed as Exhibits 31.1 and 31.2 to the original Report.
